DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/23/21.  These drawings are acceptable to the examiner.
Allowable Subject Matter
Claims 1-10 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows: 
In claim 1, by the limitation that the plurality of fused resistors have resistance values that form an exponential progression, each fused resistor including one or more doped resistive regions formed in the substrate, a first terminal of each of the fused resistors connected to a first terminal of a corresponding one of a plurality of fusible links;
In claim 21, by the limitation that the first second pluralities of unit resistors are arranged in a two-dimensional array, with the first plurality of unit resistors located between a first subset of the second plurality of unit resistors and a second subset of the second plurality of unit resistors;
In claim 27, by the limitation of a plurality of fused resistors each including one or more instances of a unit resistor and having resistance values that 
In claim 32, by the limitation of a plurality of fused resistors each including one or more instances of a unit resistor and having resistance values that form an exponential progression, a first fused resistor including N unit resistors connected in series and a second fused resistor including N unit resistor connected in parallel, each fused resistor including one or more doped resistive regions formed in the substrate, a first terminal of each of the fused resistors connected to a first terminal of a corresponding one of a plurality of fusible links.
Claims 2-10 depend on claim 1.  Claims 22-26 depend on claim 21.  Claims 28-31 depend on claim 27.  Claims 33-36 depend on claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812